DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 19, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 & 9), 1, 2, 3, 4, (6 & 7), 10, 11, 12, 13, 14, 15, 16, 17, (19 & 2) and (1 & 15)  of copending Application No. [US 2020/0052605] (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, [US 2020/0052605] discloses the features of an electric power inverter for an electrical machine of an electrically powered drive system, comprising:
a capacitor board including a plurality of capacitors, and at least one semiconductor board including a plurality of power semiconductors, and
the capacitor board and the at least one semiconductor board electrically interconnected and mutually stacked in a stacking direction, with a clearance, in a stack formation;
the plurality of capacitors arranged on the capacitor board in the stacking direction, and fitted to a side thereof facing the at least one semiconductor board; 

wherein the at least one semiconductor board is arranged within the respective at least one open location space, with a clearance to the capacitor board;
wherein a control board is stacked in the stack formation, in the stacking direction;
wherein the control board is arranged on the capacitor board on a side opposite the at least one semiconductor board.
The features as claimed are disclosed in the claims (1 & 9) of the copending application [US 2020/0052605].
Regarding claim 2, The [US 2020/0052605] discloses wherein at least one of:
the plurality of capacitors are arranged in an edge region of the capacitor board; 
a maximum width of the at least one semiconductor board is smaller than a difference between a width of the capacitor board and two times a width of an individual capacitor of the plurality of capacitors; and
a maximum length of the at least one semiconductor board is smaller than a difference between a length of the capacitor board and two times a length of an individual capacitor of the plurality of capacitors.
The features as claimed are disclosed in the claim 1 of the copending application [US 2020/0052605] because the limitations drawn to the maximum width and length are recited in the alternative of the US application 2020/0052605.
Regarding claim 3, The [US 2020/0052605] discloses the electric power inverter according to claim 1, wherein:
the capacitor board and the at least one semiconductor board are mutually electrically bonded via at least two connecting busbars; and
the at least two connecting busbars are arranged in the at least one open location space between the capacitor board and the at least one semiconductor board, and maintain a clearance between the capacitor board and the at least one semiconductor board.
The features as claimed are disclosed in the claim 2 of the copending application [US 2020/0052605].
Regarding claim 5, The [US 2020/0052605] discloses the electric power inverter according to claim 1, wherein:
the plurality of power semiconductors on the at least one semiconductor board define a power circuit with at least one phase terminal which, via a phase terminal stud, extends to the capacitor board in the stacking direction and extends out to an exterior through the stack formation; and
the phase terminal stud penetrates the stack formation through a phase terminal opening.
The features as claimed are disclosed in the claim 3 of the copending application [US 2020/0052605].
Regarding claim 6, The [US 2020/0052605] discloses the electric power inverter according to claim 5, wherein the phase terminal stud includes, perpendicularly to the stacking direction, a limit stop integrally arranged on the phase terminal stud and 
The features as claimed are disclosed in the claim 4 of the copending application [US 2020/0052605].
Regarding claim 7, The [US 2020/0052605] discloses wherein:  the plurality of capacitors on the capacitor board define a capacitor circuit with a positive pole terminal and a negative pole terminal which, via a respective power terminal stud, extending away from the at least one semiconductor board in the stacking direction extend out to an exterior through the stack formation; and the respective power terminal stud penetrates the stack formation through an associated power terminal opening.
The features as claimed are disclosed in the claims (6 & 7) of the copending application [US 2020/0052605].
Regarding claim 9, The [US 2020/0052605] discloses the electric power inverter according to claim 1, further comprising a thermally-conductive heat exchanger plate arranged on the at least one semiconductor board on a side opposite the capacitor board.
The features as claimed are disclosed in the claim 10 of the copending application [US 2020/0052605].
Regarding claim 10, The [US 2020/0052605] discloses the electric power inverter according to claim 9, wherein at least one of:
the at least one semiconductor board is coupled to the heat exchanger plate in a large-surface thermally-conductive manner; and

The features as claimed are disclosed in the claim 11 of the copending application [US 2020/0052605].
Regarding claim 11, The [US 2020/0052605] discloses the electric power inverter according to claim 10, wherein at least one of i) the at least one semiconductor board and ii) the plurality of capacitors on the capacitor board are coupled to the heat exchanger plate in a thermally-conductive manner via a heat-conducting layer.
The features as claimed are disclosed in the claim 12 of the copending application [US 2020/0052605].
Regarding claim 12, The [US 2020/0052605] discloses the electric power inverter according to claim 9, wherein the plurality of capacitors on the capacitor board are axially coupled to the heat exchanger plate via an elastic layer.
The features as claimed are disclosed in the claim 13 of the copending application [US 2020/0052605].
Regarding claim 14, The [US 2020/0052605] discloses the electric power inverter according to claim 9, wherein the heat exchanger plate is defined by one of i) a portion of a housing of the electrical machine, and ii) a portion of the electrical machine.
The features as claimed are disclosed in the claim 14 of the copending application [US 2020/0052605].
Regarding claim 15, The [US 2020/0052605] discloses the electric power inverter according to claim 9, further comprising a pressure plate stacked in the stack formation in the stacking direction, wherein:
the pressure plate is arranged on the capacitor board on a side opposite the at least one semiconductor board; and
the capacitor board and the at least one semiconductor board are clamped between the pressure plate and the heat exchanger plate in the stacking direction.
The features as claimed are disclosed in the claim 15 of the copending application [US 2020/0052605].
Regarding claim 16, The [US 2020/0052605] discloses the electric power inverter according to claim 15, further comprising an elastic damping plate stacked in the stack formation in the stacking direction, wherein:
the damping plate is arranged between the pressure plate and the capacitor board; and the capacitor board and the at least one semiconductor board are compressed together in the stacking direction via the pressure plate, the damping plate and the heat exchanger plate, and mutually electrically bonded via pressure contact.
The features as claimed are disclosed in the claim 16 of the copending application [US 2020/0052605].
Regarding claim 19, The [US 2020/0052605] discloses the electric power inverter according to claim 1, wherein the electric power inverter is one of radially and axially arranged on the electrical machine.
The features as claimed are disclosed in the claim 17 of the copending application [US 2020/0052605].
Regarding claim 20, The [US 2020/0052605] discloses the features of an electrical machine, comprising a body and an electric power inverter, one of axially and radially arranged on the electrical machine body, wherein the electric power inverter includes:
a capacitor board including a plurality of capacitors, and at least one semiconductor board including a plurality of power semiconductors;
the capacitor board and the at least one semiconductor board electrically interconnected and mutually stacked in a stacking direction, with a clearance, in a stack formation;
the plurality of capacitors arranged on the capacitor board in the stacking direction and fitted to a side thereof facing the at least one semiconductor board;
wherein the plurality of capacitors are arranged on the capacitor board such that at least one open location space is defined between the plurality of capacitors and the capacitor board, the at least one open location space configured to accommodate the at least one semiconductor board;
wherein the at least one semiconductor board is arranged within the at least one open location space with a clearance to the capacitor board; 
the capacitor board and the at least one semiconductor board are mutually electrically bonded via at least two connecting busbars; and
the at least two connecting busbars are arranged in the at least one open location space between the capacitor board and the at least one semiconductor board, and maintain a clearance between the capacitor board and the at least one semiconductor board.
The features as claimed are disclosed in the claims (19 & 2) of the copending application [US 2020/0052605].
Regarding claim 21, [US 2020/0052605] discloses the features of an electric power inverter for an electrical machine of an electrically powered drive system, comprising a capacitor board including a plurality of capacitors, at least one semiconductor board including a plurality of power semiconductors, a pressure plate, and a thermally-conductive heat exchanger plate, wherein:
the capacitor board and the at least one semiconductor board electrically interconnected and mutually stacked in a stacking direction, with a clearance, in a stack formation;
the plurality of capacitors arranged on the capacitor board in the stacking direction, and fitted to a side thereof facing the at least one semiconductor board; 
wherein the plurality of capacitors are arranged on the capacitor board such that at least one open location space is defined between the plurality of capacitors and the capacitor board, the at least one open location space configured to accommodate at least one semiconductor board; 
the at least one semiconductor board is arranged within the at least one open location space, with a clearance to the capacitor board;
the heat exchanger plate arranged on the at least one semiconductor board on a side opposite the capacitor board;
the pressure plate is stacked in the stack formation in the stacking direction and is arranged on the capacitor board on a side opposite the at least one semiconductor board;

The features as claimed are disclosed in the claims (1, 10 & 15) of the copending application [US 2020/0052605].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 & 10), 5, 7, 1, 2, 9, 11, 12, 13, 14, 15 , 16, 17, 18, 19, 20, 21 and (22 & 5) and (1, 11 & 17) of copending Application No. [US 2020/0052610] (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, [US 2020/0052610] discloses the features of an electric power inverter for an electrical machine of an electrically powered drive system, comprising:
a capacitor board including a plurality of capacitors, and at least one semiconductor board including a plurality of power semiconductors, and
the capacitor board and the at least one semiconductor board electrically interconnected and mutually stacked in a stacking direction, with a clearance, in a stack formation;
the plurality of capacitors arranged on the capacitor board in the stacking direction, and fitted to a side thereof facing the at least one semiconductor board; 

wherein the at least one semiconductor board is arranged within the respective at least one open location space, with a clearance to the capacitor board; 
wherein a control board is stacked in the stack formation, in the stacking direction;
wherein the control board is arranged on the capacitor board on a side opposite the at least one semiconductor board.
The features as claimed are disclosed in the claims (1 & 10) of the copending application [US 2020/0052610].
Regarding claim 3, The [US 2020/0052610] discloses the electric power inverter according to claim 1, wherein:
the capacitor board and the at least one semiconductor board are mutually electrically bonded via at least two connecting busbars; and
the at least two connecting busbars are arranged in the at least one open location space between the capacitor board and the at least one semiconductor board, and maintain a clearance between the capacitor board and the at least one semiconductor board.
The features as claimed are disclosed in the claim 5 of the copending application [US 2020/0052610].
Regarding claim 4, The [US 2020/0052610] discloses the electric power inverter according to claim 3, further comprising:

The features as claimed are disclosed in the claim 7 of the copending application [US 2020/0052610].
Regarding claim 5, The [US 2020/0052610] discloses the electric power inverter according to claim 1, wherein:
the plurality of power semiconductors on the at least one semiconductor board define a power circuit with at least one phase terminal which, via a phase terminal stud, extends to the capacitor board in the stacking direction and extends out to an exterior through the stack formation; and
the phase terminal stud penetrates the stack formation through a phase terminal opening.
The features as claimed are disclosed in the claim 1 of the copending application [US 2020/0052610].
Regarding claim 6, The [US 2020/0052610] discloses the electric power inverter according to claim 5, wherein the phase terminal stud includes, perpendicularly to the stacking direction, a limit stop integrally arranged on the phase terminal stud and disposed between the capacitor board and the at least one semiconductor board, and wherein the limit stop is disposed on the capacitor board, with a clearance to the at least one semiconductor board, in an area of the phase terminal opening.
The features as claimed are disclosed in the claim 2 of the copending application [US 2020/0052610].
Regarding claim 7, The [US 2020/0052610] discloses the electric power inverter according to claim 1, wherein:
the plurality of capacitors on the capacitor board define a capacitor circuit with a positive pole terminal and a negative pole terminal which, via a respective power terminal stud, extending away from the at least one semiconductor board in the stacking direction extend out to an exterior through the stack formation; and
the respective power terminal stud penetrates the stack formation through an associated power terminal opening.
The features as claimed are disclosed in the claim 9 of the copending application [US 2020/0052610].
Regarding claim 9, The [US 2020/0052610] discloses the electric power inverter according to claim 1, further comprising a thermally-conductive heat exchanger plate arranged on the at least one semiconductor board on a side opposite the capacitor board.
The features as claimed are disclosed in the claim 11 of the copending application [US 2020/0052610].
Regarding claim 10, The [US 2020/0052610] discloses the electric power inverter according to claim 9, wherein at least one of:
the at least one semiconductor board is coupled to the heat exchanger plate in a large-surface thermally-conductive manner; and
the plurality of capacitors on the capacitor board are coupled to the heat exchanger plate in a thermally-conductive manner, the heat exchanger plate including a plurality of 
The features as claimed are disclosed in the claim 12 of the copending application [US 2020/0052610].
Regarding claim 11, The [US 2020/0052610] discloses the electric power inverter according to claim 10, wherein at least one of i) the at least one semiconductor board and ii) the plurality of capacitors on the capacitor board are coupled to the heat exchanger plate in a thermally-conductive manner via a heat-conducting layer.
The features as claimed are disclosed in the claim 13 of the copending application [US 2020/0052610].
Regarding claim 12, The [US 2020/0052610] discloses the electric power inverter according to claim 9, wherein the plurality of capacitors on the capacitor board are axially coupled to the heat exchanger plate via an elastic layer.
The features as claimed are disclosed in the claim 14 of the copending application [US 2020/0052610].
Regarding claim 13, The [US 2020/0052610] discloses the electric power inverter according to claim 9, wherein the heat exchanger plate has an outer side facing away from the at least one semiconductor board, and wherein at least one of:
the heat exchanger plate includes a plurality of cooling ribs disposed on the outer side of the heat exchanger plate; and
a cooling device is coupled to the outer side of the heat exchanger plate in a thermally-conductive manner, and the heat exchanger plate is coolable via a cooling medium conveyed in the cooling device.
The features as claimed are disclosed in the claim 15 of the copending application [US 2020/0052610].
Regarding claim 14, The [US 2020/0052610] discloses the electric power inverter according to claim 9, wherein the heat exchanger plate is defined by one of i) a portion of a housing of the electrical machine, and ii) a portion of the electrical machine.
The features as claimed are disclosed in the claim 16 of the copending application [US 2020/0052610].
Regarding claim 15, The [US 2020/0052610] discloses the electric power inverter according to claim 9, further comprising a pressure plate stacked in the stack formation in the stacking direction, wherein:
the pressure plate is arranged on the capacitor board on a side opposite the at least one semiconductor board; and
the capacitor board and the at least one semiconductor board are clamped between the pressure plate and the heat exchanger plate in the stacking direction.
The features as claimed are disclosed in the claim 17 of the copending application [US 2020/0052610].
Regarding claim 16, The [US 2020/0052610] discloses the electric power inverter according to claim 15, further comprising an elastic damping plate stacked in the stack formation in the stacking direction, wherein:
the damping plate is arranged between the pressure plate and the capacitor board; and the capacitor board and the at least one semiconductor board are compressed together in the stacking direction via the pressure plate, the damping plate and the heat exchanger plate, and mutually electrically bonded via pressure contact.
The features as claimed are disclosed in the claim 18 of the copending application [US 2020/0052610].
Regarding claim 17, The [US 2020/0052610] discloses the electric power inverter according to claim 9, further comprising an electrically-insulating housing cover detachably arranged on the heat exchanger plate enclosing the stack formation to a level of the heat exchanger plate.
The features as claimed are disclosed in the claim 19 of the copending application [US 2020/0052610].
Regarding claim 18, The [US 2020/0052610] discloses the electric power inverter according to claim 17, wherein at least one of:
the housing cover includes a plurality of terminal openings the respectively configured to receive at least one of i) a phase terminal studs of a power circuit defined by the plurality of power semiconductors and ii) a respective power terminal stud of a plurality of power terminal studs of a capacitor circuit defined by the plurality of capacitors; 
the housing cover includes a line terminal opening configured to receive a line terminal for transmission of signals between a control board stacked within the stacking formation and an external component; and 
the housing cover includes a pressure equalization opening having a membrane.
The features as claimed are disclosed in the claim 20 of the copending application [US 2020/0052610].
Regarding claim 19, The [US 2020/0052610] discloses the electric power inverter according to claim 1, wherein the electric power inverter is one of radially and axially arranged on the electrical machine.
The features as claimed are disclosed in the claim 21 of the copending application [US 2020/0052610].
Regarding claim 20, The [US 2020/0052610] discloses the features of an electrical machine, comprising a body and an electric power inverter, one of axially and radially arranged on the electrical machine body, wherein the electric power inverter includes:
a capacitor board including a plurality of capacitors, and at least one semiconductor board including a plurality of power semiconductors;
the capacitor board and the at least one semiconductor board electrically interconnected and mutually stacked in a stacking direction, with a clearance, in a stack formation;
the plurality of capacitors arranged on the capacitor board in the stacking direction and fitted to a side thereof facing the at least one semiconductor board;
wherein the plurality of capacitors are arranged on the capacitor board such that at least one open location space is defined between the plurality of capacitors and the capacitor board, the at least one open location space configured to accommodate the at least one semiconductor board; and
wherein the at least one semiconductor board is arranged within the at least one open location space with a clearance to the capacitor board; 
the capacitor board and the at least one semiconductor board are mutually electrically bonded via at least two connecting busbars; and
the at least two connecting busbars are arranged in the at least one open location space between the capacitor board and the at least one semiconductor board, and 
The features as claimed are disclosed in the claims (22 & 5) of the copending application [US 2020/0052610].
Regarding claim 21, [US 2020/0052610] discloses the features of an electric power inverter for an electrical machine of an electrically powered drive system, comprising a capacitor board including a plurality of capacitors, at least one semiconductor board including a plurality of power semiconductors, a pressure plate, and a thermally-conductive heat exchanger plate, wherein:
the capacitor board and the at least one semiconductor board electrically interconnected and mutually stacked in a stacking direction, with a clearance, in a stack formation;
the plurality of capacitors arranged on the capacitor board in the stacking direction, and fitted to a side thereof facing the at least one semiconductor board; 
wherein the plurality of capacitors are arranged on the capacitor board such that at least one open location space is defined between the plurality of capacitors and the capacitor board, the at least one open location space configured to accommodate at least one semiconductor board; 
the at least one semiconductor board is arranged within the at least one open location space, with a clearance to the capacitor board;
the heat exchanger plate arranged on the at least one semiconductor board on a side opposite the capacitor board;


the capacitor board and the at least one semiconductor board are clamped between the pressure plate and the heat exchanger plate in the stacking direction.
The features as claimed are disclosed in the claims (1, 11 & 17) of the copending application [US 2020/0052610].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Terminal Disclaimer filed on 11/19/2020 was disapproved because the person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012) is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08).  A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/12/2021